Case 1:17-cv-04417-LDH-AKT Document 29 Filed 04/15/20 Page 1 of 1 PageID #: 100



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 BRYAN CHRISTIAN,
                                          Plaintiff,                   MEMORANDUM
                                                                    AND ORDER ADOPTING
                             v.                                         REPORT AND
 NASSAU COUNTY CORRECTIONAL SHERIFF                                  RECOMMENDATION
 SPOSATO ET AL.,                                                     17-CV-4417 (LDH) (AKT)
                                          Defendants.

 LASHANN DEARCY HALL, United States District Judge:

         On January 31, 2020, United States Magistrate Judge Kathleen Tomlinson issued a

 Report and Recommendation recommending that this Court dismiss this action pursuant to Rule

 41(b) of the Federal Rules of Civil Procedure. The parties were given until February 14, 2020, to

 file objections to the Report and Recommendation. No objections have been filed. Where no

 objections to a Report and Recommendation have been filed, “the district court need only satisfy

 itself that there is no clear error on the face of the record.” Estate of Ellington ex rel. Ellington v.

 Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011) (quoting Urena v. New York,

 160 F. Supp. 2d 606, 609–10 (S.D.N.Y. 2001)). The Court has reviewed the record and the

 Report and Recommendation for clear error and, finding none, hereby adopts Magistrate Judge

 Tomlinson’s Report and Recommendation in its entirety as the opinion of the Court.

 Accordingly, Plaintiff’s complaint is dismissed in its entirety.


                                                         SO ORDERED:

 Dated: Brooklyn, New York                               /s/ LDH
        April 15, 2020                                   LASHANN DEARCY HALL
                                                         United States District Judge
